UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 21, 2011 Majestic Capital, Ltd. (Exact Name of Registrant as Specified in Its Charter) Bermuda (State or Other Jurisdiction of Incorporation) 001-32705 98-0521707 (Commission File Number) (IRS Employer Identification No.) P.O. Box HM 2062, Hamilton HM HX, Bermuda (Address of Principal Executive Offices) (Zip Code) (441) 295-6689 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Information. On January 21, 2011, Majestic Capital, Ltd. (the “Company”) issued a news release announcing that Majestic USA Capital, Inc., a wholly-owned subsidiary of the Company, has extended the expiration time from January 24, 2011 at 5:00 p.m., New York City time, to February 11, 2011 at 5:00 p.m., New York City time, for the previously announced solicitation of consents from the holders of Majestic USA Capital’s Trust Preferred Securities Due 2036 (the “Trust Preferred Securities”)(CUSIP: 12627NAA5). Majestic USA Capital is seeking consents to proposed amendments to certain events of default and covenants in the Indenture, dated November 14, 2006, and Amended Declaration of Trust, dated November 14, 2006, which govern the Trust Preferred Securities. The adoption of the proposed amendments is a condition to the consummation of the Company’s pending amalgamation with Bayside Equity Partners LLC announced on September 21, 2010. A copy of the press release announcing the extension of the expiration time is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits News Release of the Company dated January 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Majestic Capital, Ltd. January 21, 2011 By: /s/James J. Scardino James J. Scardino Chief Executive Officer
